By the Court.
“Mr, Meeks swears that he saw the 41 prisoner take the note complained of in the indictment; u he swears that he cannot be mistaken. In cases where there is doubt, character is essential, but where the charge u is proved, it cannot avail?
Hote.—Character formerly was only allowed to be given in evidence in capital cases : it was allowed only in favoreni vita ; but the rule has been extended to embrace all misdemeanors : vide the case of *66Benjamin Harris, 32 Car. 2. J. Madder’s case,' Commis Oyer and Terminer, Dublin, December, 1799.
In the case of Green v. Cornwell, City-Hall Rec. vol. 1. p. 11. it is decided, “ when the feeling and reputation of an honest and upright citizen are involved, his good name will preponderate in favor of his innocence, in a doubtful case.”
In Freeland’s case, ibid, vol. 1. p. 82. it is decided, that “ good character 11 in a clear case of guilt will not avail a prisoner.” But it is also decided in the case of Levi James and others, ibid, page 132. that “ char- “ acter is sufficient to repel the presumption of guilt, in a prosecution “ for passing counterfeit bills, where the circumstances are slight on “ which the scienter is founded.”